Hough, J.
On the 25th day of June, 1877, a petition was filed in the St. .Francois circuit court on behalf of certain school districts through which the St. Louis, Iron Mountain & Southern Railway runs, asking that a mandamus be issued to the justices of the county court of St. Francois county, compelling them to distribute among said districts certain school taxes collected from said railroad for the years 1871,1872,1873, 1874 and 1875, under a levy made in January, 1875. A peremptory writ was awarded by the circuit court, as prayed by the petitioners. The only question presented by the record is whether the said taxes should be distributed among all the school districts in the county, in the proportion which the number of children in each district bears to the whole number of children in said county, as provided by the act of March 31st, 1875, April 28th, 1877, and section 6880 of the Revised Statutes, or whether said taxes should be distributed -only among the school districts through which the railroad *559is located in proportion to the enumeration returned in ■each of said school districts for the several years for which the taxes were collected, as was provided by the laws in force when the taxes should have been levied and collected. Act March 10th, 1871; Act March 24th, 1873. The distribution of school taxes lies wholly within the control of the legislature, and in the absence of some special provision to the contrary; we are of opinion that the act in force when the distribution is made should control. State v. Holladay, 70 Mo. 137, and cases there cited. The judgment of the circuit court must, therefore, be reversed.
The other judges concur. •